OFFICE OF THE ATTORNEY GENERAL OF TEXAS
                              AUSTIN




Honorable H:.D. Bradflold
Chairman,Texas Liquor Control Boar&
Southern Methodist University
Dallas, Taxes




                                       puor Control Act
                                       9 impoeod l&pon
                                       , ror instanoer
                                   inspoet* Mb regulate
                                   8s of manufaoturlng,
                                    tranrportation,stor-
                             0n,'pome~~ion    ror the pur-
                        d posses8lon of all alooholio
                        ding thr adrsttlsing and labrl-
                        all raspsots aooerrsry to aooap-
                      osos of this Aot. TAO Board ir
                      with power and authority to pro-
    eoribe   all   neoemsry    rules   and regulationa   to
    that endt to m&m     the filing of suoh reports
    and other data by all poreone enga& in any
    phase of the elcoholio beverage business, which
Etmambla        W. 1).Bradfisld - psgs I:


     it BE{
          do o asoo88sry
                r                          80
                                         thalooayllsh
                                              puyy:m-
     or    th    4 Aott   to    supervlss
                              and rsgulets a 1
     BBS as4 pelritk8s an4 thsir ple088 or   bu81n848
     in ell mttors atisOtin( the goneral pub110
     whothr        bnin        ~p0irh.n~       mOntlono4   or   noi,   aad
     to luthOrlss its l
                      gra&b, servants, sn4 em lorcts
     uudsr its dlrrotion to oarry out the prOJ
     hueor.

          '(b). To went,  rsfusa, suspan4, or oanosl
     pormit4 or liconsss for the par0h~84,  transporta-
     tion, kaportstion,sals or msnufsotura or alao-
     holio bsrsrsgos or othttr permits in mgerd thon-
     to.
           "(0). To inrostigatsand aid in ths prom-
     oution   or riOlatiOn4 of this Aot and othsr Aots
     rslatlng to elooholiobsvsragss,      to maM     sef,s~r~s
     or llooholio bsvaraps manuraotuna,        sold,   kept,
     Imported,   .ortrensportsd  in oontrarsntlon     hsrsot,
     end apply ror the oontisoatlon    th4m0r uhsmrmr
     =cpliria by this A&, ~4 oo-opsrate in the prs-
     ssoution 0r orrsnasrs bororo any Court or oampo-
     tsnt jurisdiction.
                "(4). To ueroiss sll other powors, duties,
     and funotions oonforrod b this Aot, and all )o1-
     or4 lnol44at4l, conrenisn i , or n60444ery to sn-
     abls It to 04minf.t.r or oarv out any or ths
     provisions of this kot and to publish all nsoes-
     sary rule. and rsguletlons.
          w(o). In th. wont the Unit.4 Stat08 CoTsa-
     msnt shall provide any plsn or moth.4 whereby ths
     tuss  on liquor shall bo oollsotsd at ths souroo
     ths Boar4 shall have ths right to sntsr into any
     and sll oontreote end oomply with the rsgulatlons,
     even to the extent or partially or who117 abrogat-
     ing any provisionshereof whioh mey be In ooailiot
     dth Fsdsral iew or ngulations to ths snd that
     th. Bosr4 shkll raoslrs th. portion th8r.ot allo-
     6atod to the Stat. of Tsxss, and to distribute
     th6 sams as In this i4otis proviasd+
          w(r). To requfrs by rule and rsgulation thst
     any liquor sold in this Stat8 shall oonior~ in all
     mspaot.8 to the edrortisodquality of such Pro4uotsi
Honorable W. D. Bredll.14, - Pegs 3


    to promulgaterules and r4guletlon4governing
    lebellillgend sdrsrtlslngof all liquor4 in
    strlot aocordanoswith the lsbslllng and aa-
    vortlslng regulationsor the Fsdsral Alcohol
    Administrationsto adopt and snroroo e standard
    0r quality, purity, and identity or aU eloo-
    hollc bsverege.,end to prornulget. all suoh
    rule. end regulation.a6 shall be 4e.m.4 nsoos-
    sery to fully sarsguerd th. public health and
    to ineuro eenitery condition.In the manure&U-
    lng, rerlnlng, blending,mixing, purlrylng,~.
    bottling, end rsbottllng or any eloohollo bsrsr-
    'ageend the sale the-or.
         (g). To lloense, regulate, and oontrol
    th. ure or eloohol end liquor ior solentlflo,
    phermeosutloal,ena lnaustrlel purposss, and
    to provia for tbm withdrawal thsreor iron
    warshouess end denaturing plants by regulation,
    snd to prescribe the mannsr fn whioh the .m
    mey be used for solsntlrlo.rsssaroh or in hos-
    pitals and in sanatorla, in industrial plants,
    and ror othsr menuraoturlngpurposes, tax-INS."
            Art. 666 600. 6, Tsxes Liquor Control
    ~r,"iGt. 1, sso: 6).
          You point Gut -- oiting ssterel ln4tanoos --
"that perhaps the most important 4utl.s lm osed u on ths
Boer4 am oonourrentlyimposed upon both tEa BoeriaLl4
the A4minlsttator .”
          You further stat&r
         *The Liquor Control Boor4 * * + et its
    msstlng on Ssptembsr 1, 19S7, adopted what 18
    known es Rule and EeguletionNo. 3-A. whioh
    read. as rollowsr
          ?*In addition to th. spsolrlo powors and
     dutier a.l.geted to ths AdminiBtrator’by the
     Texas Liquor Control Aot or by any rule8 apd
     rogulatlonsor the Board, the Administrator
     of the 'Boar41. herabr and 1. herswith g1r.n
     sxolusivo jurisdiotionbetha followingmet-
     tars:
         "'1. Appointing and omplo~ing olerks,
     stenographers,in@motors, ohsmlst., end am-
Honorable W; D. Braafield - page 4



       p10ye.4, an4 fixing their autioe ana selarl.4.
            ” ‘2. Comde4lon       faepeotors,repressnta-
       tires, ana enpi0y006.          7(b), Art. I.)
            ” ‘3. Granting tia'rsntsiagpsrmlt. aa
       llo4n.es,end all other msttsr. in 0onnsotlon
       with bearing thsrson. ($00. ll, Art. I, Md
       Sea. 8 and 7 (a), Art. II.)
            = ‘4. Csn0ollation-4 suspsnslon 0r psr-
       mits -4 U04~es, and all qtters in connsot-
       ion with hsaring. thsrson. ($00. 12, Art. I,
       and 5.0. 19, Art. II.)
            W'5. To designate mmbors or th. Board or
       representatlrssthsrsof to hold h.srlng. as pro-
       r14.4 by law. (sea. 12 (a) (a), Art. I.)
            ale. Certifyingto the suthsntloltyof sll
       noor4ss notless, orders, gub;loatlons,rulrs snd
       al.1other aooumnts rsoor I) and reports in peso-
       slon or the Board. 1S.a. 12 [a) (61, Art. I.)
            N’7.   Inre4tigation   or, and all mattore in
       oonneotlonwlth alleg. rlolation. of liiwby out
       of state wholssalers,browom, distillers,winrr-
       ies, menufaoturors     -4 agents, sonants -4 em-
       ploy.o. of the ssme. (5.0. 27 (b), Art. I.)
            "'8. Edakingrooomeen4atlonsas to pleas of
       gul1ty, ($40. 26, Art. II.)
            wr00ti~. this thr lst     or septambor,
       A. D. 1937. (See Seo. zt(a)     Art. I.)
                          TEU8 LIQIJCRCONTROL~BOABD."



                 Whotbmor   not the provl0ioM ai thO8tate
squr       Conk01 Aof?.aboiereform4 to are oa%itUtbMlly
       .
                  Whsther or not tbo 1~108 -4 regulatlon8 of
the Board %x4       msntionsa srs rrrlld and bind.W.
             3.   R'lnblngthat the prtd810M   of th. Act md #LO
Honorable W. D. Bredf!.eld
                         - page 5




rulee or regulationsare valid, what are the respective
powers end duties or the Boar4 end the A4minlstratorun-
der the proper constructionof Suoh statutes and resolu-
tions?
          4. Whether or not it is within the lawful power
of the Board to amend, alter or repeal its rules and regu-
lations theretoforeadopted so es to lessen the powers of
the Administratorend increase the powers of the Board,
          5. Finding that the Board has the power so es
to amend, alter or repeal its rules, then what etfsst
would such amendment,alteration or repeal of its rules
end regulationshave upon the prior eots or the AdminiS-
trator under suoh resolutionsor r&lee extending exolu-
slve power?
         We beg to advise:
          1. At the $hrsshold of our rirst question llee
the oonslderatlonof the oonstltutfonal power ot tho Legls-
leture to delegate its legislntlvs funotion to an adminf~-
tratlve body. By constitutionalmandate no one of the de-
partments of the governmentmsy enoroaoh upon the powers
rightfully belonging to another drpartmaat. That is to sey,
the,Leglslatur8,maynot perform the purely judlolal f'uns-
tion, nor may It perrorm purely 8ssautlvs tunotlons. Liks-
wise, the courts havenno power to perform purely leglsla-
tlve functions, nor may they perrorm purely exeoutlve f'uno-
tlons. For preolsely the same reasons the exeoutlvs ofil-
0836 may not perrorm any ru0ti0n that is efther purely
legisletlvs or purely judlolal. I have us84 in this oon-
neotion the word mpurrlyW ln defining ths exoluslve powsrs
of the department,and have done so advisedly. It Is a mat-
ter of praotioal lmpossibllltyfor either of the depart-
ments to funotlon without in scmo mee6ure performing some
acts that partake, in a measure, of the functions and pow-
ers of another department of the government. In this busy
day of onmplex aftalrs it is preotloally impossiblefor an
edminlstretlve.orexecutive orfioer to perform his neOeS-
sary duties without at the same time, in some measure, per-
forming some incidental runcrtlonsthat under other oiroum-
stances would belong to the judlolel or leglsletlv8 depart-
ment of the gover.zcent.Such lnol38ntal pow&r6 are trsquent-
ly referred to as bei& "quasi judicial,*or "quasi 18gisla-
tlve." The exerolse of suoh quasi powers do not render the
a8t of the executive or edmlnlstretlvsofficer void, 854 are
not forbidden by the constitutionalprohibition above refer-
&mrabls       W. 3. Rradfleld - Pa&s g
      _._




red to. It 18 only whore the exeoutivs or admlnSstrntSv8
oftloor psrfoxma 8 funotlon or power th t le purely that
belonglng to anotherdspnrtmut   of thq govermbnt, that
it 1s iorbibdsn.
              Appr this   it   fol.lSws   that   th8 bgs8lature   hM
the pousr to delbgste to a nldqlnl8tratlrsorflosr                 any
power or ths authority         to prrr0zti an r~0tii0a  thrt ia
not pursly leglslatl?s         or 9ursly jud fala1 in its mturs.

              Ths 6bnsralruls upon this subjsot           of   delugated
 ~X’18’thStWhS~           #SLSgiShtUXS           8ufflOilKlt)gdSfliwS
                  d outllnrs its lntsntloas m as to evldenos
k   ~f%&~liO~            or d8ohntlon    O! th8 law* svon
though in genbr     tams, lt say thsrsupm dslsgata to sn
ldmlnlstr stlvs o r flo sor
                          r board ths nsas8sary au8 proper
powerto&     those thln2&8thsta~l oalmlatsdtoosrry
out the loglslatlr* poLioy or plsn. In other werds, it
weuthorles     anotliorto #a ply thsdstalls to &srwrlc-
abk ths lsgislativu aOih iph    18 lslportantt$mrnaMtel
pwstlsn  has roodtea    unusual n&lo8 endoonsldsratloa
wlthla th0 last fsw ysars. tT8 alto thb 0sL40or Penaw
IiaflnlnsCo. et al, ve rtJrpn  et 81 (U. 8.) 79,Law Pd. 446
and the ~sry full enwtatloee to ths subjsat, round in f&
A. & R* l.464,and 95 A. L, R. lS94.
           A p1A.ng the    lnOlpls8 ws have rererred to, lt
18 ths 091 x2on or this r spmrtmsnt that the authorityoop-
rerrsdby ths Lsglalaturs upon ths Baird In the ssotlon
and subssotlon herOlnaboro sot out, lo a valid exsral88
of tha 18glslstlYs powor nad ~ssts in the Board tb8 authar-
lty to do ths this@ thOrsin mentloaed.
              Question No. 1, thrraioro, should be             ammeroQ
"yes".        .
             BeotlonU(a) sub6lvlslon(6) ot AZ%. 1 of
ths Aat (I&, Art. 606) dsolarbsr -
         *It shall be the duty of ths bard by its
    printedrubs  and mguletlone entsr86 ~uponlt#
    mlnutosto lmmadhtsl~ speolfy the dutibs and
    powore or the AdminLoWator.   In all in8tein0~8
    whamby ptovlrlon8 or this Adt, ommurrsnt ,ww-
    ers and dutlas are litposodupoa th0 lkmrd and
    Mnrinistrator, tb Ward shall deafgnatu suoh                         =
    powST8St&ddUt:bS WhlOh it dSl8 tS8 t0 thb Ad-
    ednlstrator.  All orders, de01Sk?
                                    one* and'Jud6-
 Honorable W. D. Bradiield - page 7




      m4nt4 entered and rendered by the Administra-
      tar in matters upon whloh he hab been empower-
      ed to aot shall not be subject to ah"&h"' x-e-
      Vl4W, or r4.~vision
                        by the Board. All0    or
      aoXiOurr4ntpOW4rS and duties which are Mt
      speoiiloallydelegated to the Administrator
      by the Board's order shall be consideredas
      retained by the Board ltselt and all orders,
      deci4ions,and judgmentsrendered and enter-
      ed by the Board shall not be subjeot to
      OhaU8, review, or revision by the Administra-
      tor."
          There is thus given express authority to the
Board to authorize its Atilstrator to perrorm m and
all those functions that have been given conauxrently
to the Board and the Administratorby the terms of the
mt. The delegated authority to the Board itself 1s no
more binding than is the sub-delegationor the same author-
ity by the Board to the Admlnlstrator. Your question NO.
2, thererore, should be answered "YBB.~

         3.  The statutes above quoted and the rules or
resolutionsabove set forth are, WC,think, suffiolently
lnrormatirewithin themselves to answer your inquiryBo.
3.

          4.  The authority oonierred upon the Board to
delegate oertain                        the Administrator
Is no more than t
 orations
?o perform their will. The
the Ohlef ofiloer of the Boar0 to whom may be 64lbgstOd
the speoliled powers and authorityto represeat th4 Board.
            There is nothing ln the statute to indloatb the
 intention that thla power or the Board 1s one ior a mom4nt
to be exhausted in its initial 4x4rols4. On the contrary,
there 14 every reason to b4llere th4 leglrlatiP4 intent&on
was that suoh power is an abiding power to b4 4x4rals4~a"-
 00rdlag  to the sound orrlolal dlsoretlon Oi the Board. To
hold that this      er or authority oi the Board eq!ire* with
ita first exerpo r88 would be to give a strlat aommotlon
to the etatutes;whereas, the 8tatutorY rule u that 411
statutes are to be given a liberal OnnstruOtionwlth t&e
V~SW   0f accomplishingthe deeigned purposes thereof. f&es-
tion NO. 4, therefore, should be answered   in the affwe-
tive.
Honorable W. D. Bradfield - pge 8



          5. It id erprbssly    protided in @Ub?mOtlon (e),
abwe quoted, thatr
          "All orders, d4olelone end judgments en-
     tered and rendered by the Administratorin
     matters upon which he has been empowered to
     sot, shell not be eubjeot to ohaage, review,
     or revielon by the Board."
          Compl4m4ntary,it 1s provided rurthert
          "Al.1other conourrentpowers csd duties
     whloh are not 8peOlfioallydelegated to the
     Admimietratorby the Board's ardor shall be
     coAsldbr4das retalnsd by the Board itselZ,
     and all orders, doclslons and judgmentsren-
     dOred end entered~bythb Board shall not be
     sub sot to hxnge, rwlsw or rsvlslon by ths
     AdmLstrator.w
          It will bo soon that the rrvisw by lp p b el
                                                    from ay
order or d801810n must bs t?onthb deolsio~~  or the Admlnl8-
trator, or iromthe Board aoeordlng as the Admlnlstratoror
the Boardhas   the power or jurlsdlotlonto make the ardor or
deolslon in quastlon. Nblthsr the Administrator  nor thb
Board can amend, mdiry or in any wise art asidb sn order
or deolslon or the other in any event. Xorswer,   it is
Qubtiul if U&4 Adminirrtrator aan hLpyl8l.i
                                          emend, SiltOr,or
in   any  wise ubt aside or raeate, an order or deoision mad8
by hia where rights or other persona have beaome flrsd there-
under, ror no pro~lsion is made ror a rehearing rith~respet
to eueh motters~ the rem       being by's diFbOt appbdl, ss
proridbd by the statutes.          I, Sea. 14, P.C. Art. 666
840.    14). The seme thing may be said with respeotto the
Board's power, or rather, laok of power, with res sat to
amendlng,modlfylng vacating or In any,-4 lmpa1ring it8
own orders or decls~onewhere rights o? others h4Yb b40~4
vested or rlxed thereunder. '&Is ls the doctrine of the
Suprow Comt announoed in the case of Laidlow BrOS. vs.
lddrs, State Superintendentof PublloSInstruotlon,87s 8. W.
     . This answers your q$estionNo. .
         The foregoing representsthe consideredOpiaion
Eonombl4it.Di'aadfleld - ~4     9




                              119.NmJa
                                         0018Bpssr
                                           Adstult


AImmnD   DRC 8, 19a9
(Elgned)obreld c. Mann
ATTORRRYOlhTgRALOFTXAS